36 So.3d 800 (2010)
Anthony HAWKINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1877.
District Court of Appeal of Florida, First District.
May 21, 2010.
Anthony Hawkins, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DISMISSED. See Baker v. State, 878 So.2d 1236 (Fla.2004) (stating that habeas corpus relief cannot be used to litigate issues that could have been or were raised on direct appeal or in postconviction motions).
KAHN, ROWE, and MARSTILLER, JJ., concur.